 DECISIONS OF NATIONAL ILABOR REL.ATIONS BOARDJasta Manufacturing Company, Inc. and InternationalLadies' Garment Workers' Union, AFL-CIO. CasesII CA-7215 and 11-RC-4392October 12, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENELI.OOn April 6, 1979, Administrative Law Judge Rob-ert C. Batson issued the attached Decision in this pro-ceeding. Thereafter, Respondent, the Charging Party,and the General Counsel filed exceptions and a sup-porting brief; the General Counsel also filed a motionto amend the complaint and notice of hearing, andRespondent filed a statement in opposition to theGeneral Counsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent, a clothing manufacturer, re-peatedly violated Section 8(a)(1) of the Act by coer-cively interrogating its employees concerning theirown and other employees' union activities: by threat-ening that it would close the plant if the Union wereselected as the collective-bargaining representative:by threatening that it would discharge its employeesbecause of their union activities, by threatening thatI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DOWall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir 1951). We have carefully examined therecord and find no basis for reversing his findings.The Administrative Law Judge made several inadvertent factual errorswhich we correct. In sec. 111, I-, the heading and references to the date of theplant closing should be August 9, rather than June 9. In par. 2 of' the samesection, and par. I of sec. 11I, G. the reference to the number of members onthe Union's organizing committee listed in the June 17 telegram to Respon-dent should be 24 rather than 17. Regarding par. 3 of Sec. Ill. II. Respon-dent's income statements show that it had a net loss in excess of $23500 forthe first quarter of the fiscal year, May I through July 31, 1977, rather thena net loss of $3,000 for May I through July 21, 1977. Finally, in sec. V, par.5, according to Zula Mae Forest's testimony and authorization card. thereference to the date she signed her card should be 5 25 77 rather than 5 277. These changes do not affect our findings.The record also reflects that Mary Gadson's authorization card, which wassigned on May 18. 1977, was offered as G.C. Exh. 57. Although the recorddoes not reflect that it was formally received into evidence, the Administra-tive Law Judge in his Decision and the parties in their briefs have assumedthat it was received. As the record shows no reason to reject it, Mary Gad-son's card is received into evidence.customers would take their business away from theplant because of the union activity: by telling em-ployees that other employees had been laid off be-cause of the union activity at the plant; and by solic-iting employees to persuade other employees tochange their minds about the Union.2The Adminis-trative Law Judge further found, and we agree, thatRespondent violated Section 8(a)(3) and (I) of theAct by temporarily closing down its plant and layingoff its employees because of their union activities.The Administrative Law Judge also concluded, andwe agree, that on June 10, 1977,3the Union becamethe collective-bargaining representative of the em-ployees in the stipulated unit when a majority ofthose employees signed its authorization cards, andthat Respondent's unfair labor practices are so perva-sive and outrageous that a bargaining order is war-ranted.4However, the Administrative Law Judge dismissedthe allegations that on June 30, four cutting roomemployees. Riley Jamison, Elijah Williams, JamesHolback, and Joseph Summers, were discharged inviolation of Section 8(a)( I) for refusing to work over-time. The Administrative I.aw Judge found that theseemployees lost the protection of the Act when theyengaged in an intermittent and recurrent refusal towork overtime, in an attempt to establish their ownterms and conditions of employment.In excepting to the Administrative Law Judge'sfindings, the Charging Party argues that, according topractice, overtime was voluntary, Respondent neverannounced that overtime work had become manda-tory, and Respondent never warned its employeesabout the consequences of a refusal to work thescheduled overtime hours. We agree.The regular hours of work at Respondent's plantwere 8 a.m. to 4:30 p.m. Respondent's employees hadalways been permitted to decline overtime work,We agree with the Administrative Law Judge that when Respondent'sPresident Talmadge Knight gave his June 17. 1977. speech. as described bythe credited testimony, he deviated extensisely rom the prepared text andviolated the Act because his statements constituted a clear threat f plantclosure for selecting the Union. Because of this finding, we find it unneces-sary to rule on the Administrative Law Judge's alternate conclusion thatKnight's prepared text, by itselL: constituted an impermissible threat thatselecting the Union would be futile or would result in a plant closure.The Administrative Law Judge also dismissed allegations that Respondentunlawfully instituted previously unannounced piece-rate wage increases anda formalized grievance procedure. In the absence ofexceptions to these find-ings. we adopt them pro lirnm'All dates hereinafter refer to 1977 unless otherwise specified.Unlike his colleagues and the Administrative Law Judge. Chairman Fan-ning would not date the bargaining rder from June 13. 1977. the dateRespondent embarked on a course of flagrant unfair labor practices after theUnion had attained its majority status In the absence of ans evidence thatthe Union demanded, and that the Respondent refused, to bargain, he wouldissue a bargaining order which has only prospective application where, ashere n violation of Sec. 8(a)R5) and (I) has been found with respect toRespondent's failure to accord recognition to the Union. See his concurringopinions in latmbhre lomrc Enterprise., Inr., d/b/a Pnchito., 228 NLRB136. 138 (1977). and Beasley Energ. In., d/hbl Peaker Run Coal (ompany,Ohio Divsion i, 228 NIRHB 93. 97 1977).246 NLRB No. 1648 JASTA MANLFACTURING COMPANY. INC'.whether it was for the 1 hour from 7 to 8 a.m. or fora second hour from 4:30 to 5:30 p.m. Prior to thedischarges involved herein. employees had not beenterminated and had not suffered any adverse conse-quences because they refused to work overtime.On Friday. June 17, cutting department supervisorBill Frazier announced to the employees in his de-partment that the schedule for overtime hours waschanged and that for the next 2 weeks Plant ManagerMetts expected them to work from 8:30 a.m. to 6:30p.m., rather than from 7 a.m. to 5:30 p.m. However.contrary to the Administrative Law Judge's findings.Frazier did not announce a change in policy to makeovertime work mandatory or "required."' When Wil-liams told Frazier that he would not be able to workall of the afternoon overtime hours. Frazier did notreply.Between June 20 and 30, the four employeesworked all scheduled overtime hours, except thes leftat 5:30 p.m. on Wednesday, June 22: Thursday. June23; and Wednesday, June 29.6During the afternoon of June 23, the four employ-ees met with Plant Manager Metts and expressed apreference for the old hours for overtime, but Mettsdeclined to change the hours back to 7 a.m. and as-serted that he needed and expected them to workfrom 8 a.m. to 6:30 p.m. He also stated that he wasdisappointed that they had walked out an hour earlythe day before. However, when several employeessaid that they would work according to their feelings.Metts did not warn them about the consequenceswhich would result from that action. Later that dayMetts confirmed the new schedule with a posted no-tice.7On Wednesday, June 29, at 5:30 p.m., when Jami-son informed Metts that the same four employeeswere leaving, Metts again explained why their ser-vices were needed, and, although he alluded to anunexplained Federal law which the employees weresupposedly violating, he did not warn, discipline, rep-rimand, or admonish the employees, or inform themof any adverse consequences. Then without anywarning, Metts discharged the four employees onThursday, June 30.On the basis of the foregoing, we find, contrary tothe Administrative Law Judge, that overtime workAs noted by the Administrative Law Judge, the relevant facts regardingthese four discharges are not in dispute.6 Jamison was excused from overtime work on Monday. June 20.'Melts' notice read:This overtime is necessary because we need the production. We wantyou to work with us to help meet this production. We must have it tomaintain this operation.You are expected to work 2 hours overtime today June 23. 4:30 to6:30 p.m. 5 hours on Sat. June 25th, 7:00 a.m. to 12:00 noon. 2 hoursovertime Mon. June 27th 4:30 to 6:30 p m. 2 hours overtime Tue. June28th 4:30 to 6:30 p.m.. 2 hours overtime Wed. June 29th 4:30 to 6:30p.m. and 2 hours overtime Thurs. June 30th 4:30 to 6:30 p.m.was voluntary both bebore and after June 17. Al-though Respondent indicated to the employees thatthey were expected to work the new hours, that state-ment must be viewed in context. Respondent neverwarned employees that their failure to work overtimewould result in discipline, and the employees, there-fore, could reasonably assume that overtime re-mained voluntary, and that Respondent changed onlythe hours of overtime, not the nature of it.It need not be gainsaid that overtime proceduresand work are clearly terms and conditions of employ-ment. In the circumstances herein, where Respondenthad previously permitted employees to refuse to workovertime, we cannot sax that the employees, by refus-ing to work overtime for an hour on three occasions,lost the protection of the Act because they sought toimpose on Respondent their own terms and condi-tions of employment. See 'The Dow Chemical Corn-pan, 152 NLRB 1150 (1965), Therefore. by discharg-ing Jamison, Williams, lolback, and Summer forparticipating in such protected activity, Respondentviolated Section 8(a)( I ).sWe therefore amend the Administrative LawJudge's Conclusions of Law to reflect this finding, andoverrule the challenges to the ballots of Williams.Holback. and Jamison.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, JastaManufacturing Company, Inc., Branchville, SouthCarolina, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order. as so modified:I The General Counsel's motion to amend retroactively the complaint toallege these terminations as a separate violation of Sec. 8(aX3) is herebydenied, for the reasons stated in the Administrative Law Judge's Decision.Member Jenkins would, in the absence of any showing of prejudice toRespondent. grant the General Counsel's motion and would find merit in theGeneral Counsel's and the Charging Party's exceptions that the June 30terminations of Jamison. Williams Holback. and Summers violated Sec8(a)(3) of the Act. Although the records show that the General Counsel didnot argue or amend the complaint dunng the heanng. Member Jenkins doesnot believe that this failure should preclude the Board from making a findingon a material matter which of necessity was fully litigated and concerningwhich exceptions were filed. See his concurring opinion in WestinghouseElectric Corporation, 243 NLRB 306 (1979). Here the Administrative LawJudge agreed that the eidence established a prima facie violation of said,section. but felt that he was precluded from making such a finding becausehe concluded that Respondent did not have notice of this allegation. hadobjectej to certain evidence, and had stated that it was litigating these dis-charge. only against the 8(aX I) allegation: and that this issue was not fullylitigated. IHowever. because of the nature of the complaint's allegations. ofnecessity the terminations were fully litigated. The facts detailed in the Ad-ministrative Law Judge's Decision lead to the conclusion that a contributingfactor to these dischaiges was the discouragement of union activit) There-fore Member Jenkins would find that these discharges violated Sec 8(aX3).as well as Sec. 8(a)( I of the Act49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Insert the following as paragraph (g), and re-letter the following paragraphs accordingly:"(g) Terminating employees because of their pro-tected concerted refusal to work voluntary overtime."2. Insert the following as paragraph 2(b), and re-letter the following paragraphs accordingly:"(b) Offer Railey Jamison, Elijah Williams, JamesHolback, and Joseph Summers, immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed; and make RaileyJamison, Elijah Williams, James Holback, andJoseph Summers whole for any loss of earnings theymay have suffered due to the discrimination practicedagainst them by paying each of them a sum equal towhat he would have earned, less any net interim earn-ings, plus interest."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTIER ORDERED that Case l-RC-4392 he,and it hereby is, remanded to the Regional Directorfor Region II to open and count the ballots of ElijahWilliams, James Holback, Railey Jamison, John C.Judy, Dorothy Infinger, Lucy B. Infinger, and GloriaWilliams. and to issue a revised tally of ballots. In theevent the revised tally of ballots discloses that theUnion received a majority of the valid votes cast, acertification of representative shall be issued. In theevent the revised tally of ballots discloses that theUnion did not receive a majority of the valid ballotscast, the petition in said case shall be dismissed sinceno question concerning representation exists in viewof the findings above that the Union is the duly desig-nated collective-bargaining representative of the em-ployees in the appropriate unit.9MEMBER PENELI.O, dissenting in part:I agree with the findings of my colleagues except tothe extent that I would affirm the Administrative LawJudge's conclusion, for the reasons given by him, thatthe discharges of Railey Jamison, Elijah Williams,James Holback, and Joseph Summers were not in vio-lation of Section 8(a)(1) of the Act.9 Independent Sprinkler & Fire Protection Co.. 220 NLRB 941 (1975). enfd.95 LRRM 2064 (5th Cir. 1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice. We intend to abide by the following:Section 7 of the Act gives employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represent-ative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WiLL. NOI do anything that interferes withthese rights.WE WILl. NOT fail or refuse to bargain collec-tive with International Ladies' Garment Work-ers' Union, AFL CIO, as the exclusive bargain-ing representative of the unit of our employeesfound to be appropriate.Wi; wnl. sor coercively question our employ-ees concerning this or other employees' union ac-tivities.WIE WIL. NOl threaten our employees withdischarge or layoff because of their union activi-ties.WE WII.. NOI threaten our employees that wewill close the plant if they select the Union torepresent them.WE WILL NOI tell our employees that custom-ers had threatened to stop ordering goods fromus because of their union activity.WE wIl.. NOT' tell our employees that theirunion activity was the reason for layoffs.WE W.I. NOT solicit our employees to try topersuade other employees not to support theUnion.WE WILL NOT close down our plant and lay offour employees because of their union activities.WE WIL.L Nt terminate our employees be-cause of their protected concerted refusal towork voluntary overtime.WE wll.l NOI in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.WE- wni... upon request, recognize and bargaincollectively with International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusive col-lective-bargaining representative of all our em-ployees in the appropriate unit.WE. Wl.l. offer Railey Jamison, Elijah Wil-liams, James Holback, and Joseph Summers im-mediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to50 JASTA MANUFACTURING COMPANY. INC.their seniority or any other rights or privilegespreviously enjoyed.WE WILL make Railey Jamison, Elijah Wil-liams, James Holback, and Joseph Summerswhole for any loss of earnings they may havesuffered due to the discrimination practicedagainst them by paying each of them a sumequal to what he would have earned, less any netinterim earnings, plus interest.WEt WILL make whole, with interest, all ouremployees for any losses they sustained by rea-son of their layoff on August 9, 1977.JASTA MANUFACTURING COMPANY, INC.DECISIONSlAEMEN1I ()F it[ CASIROBERI C. BATSON. Administrative Law Judge: Theseconsolidated proceedings under the National Labor Rela-tions Act, as amended, 29 U.S.C. 151 ei seq. (herein theAct), was heard before me on various dates in March andMay 1978,' in St. George, South Carolina, based upon acomplaint and notice of hearing in Case I -CA 7215 is-sued by the Regional Director for Region II (Winston-Sa-lem, North Carolina) on December 9. 1977,2 as amended atthe hearing, growing out of a charge filed on October 3 byInternational Ladies' Garment Workers Union, AFI.-CIO.herein the Union or Petitioner, alleging that Jasta Manu-facturing Company, Inc., herein Respondent or Employer.had violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended.On July 22. the Union filed a Petition for Certification ofRepresentative with the Board in Case 11 RC 4392. andentered into a Stipulation for Certification upon ConsentElection, approved by the Regional Director on August 12.pursuant to which a secret-ballot election was conducted onSeptember 8, in the stipulated appropriate unit.' The dulyissued tally of ballots served upon the party's authorizedrepresentatives discloses that, of approximately 120 eligiblevoters, 57 cast valid ballots for, and 55 cast valid ballotsagainst, the Petitioner. There were no void ballots. How-ever, the ballots of nine voters were challenged. The chal-lenged ballots are determinative of the results of the elec-tion. On September 12, the Petitioner filed timely objectionsto conduct affecting the results of the election, and on Sep-tember 16 the Employer filed its own objections to the elec-tion.' On December 21, the Regional Director issued hisI The dates on which evidence was received in these cases are March 20.21, 22, and 23 and. May 8, 9, and 10.2 All relevant events in this case occurred during the calendar year 1977and unless otherwise indicated all months and dates referred to hereafter are1977.The stipulated appropriate unit is:All production and maintenance employees. service people, custodiansand regular part-time employees employed at the Employer's Branch-ville, South Carolina, plant, excluding all office clerical employees, pro-fessional employees, guards and supervisors as defined in the Act.'The Regional Director found the Employer's objections to have beentimely filed and dismissed said objections on their merits. On March 7, 1978.the Board issued its Decision and Order Directing Hearing wherein it af-firmed the Regional Director's Report on Objections.Report on Objections and Challenges containing an orderconsolidating the Petitioner's objection with the unfair la-bor practice complaint issued in Case 11 CA 7215.wherein he directed that the Petitioner's Objections I. 2. 3.6. 7. and 10 be consolidated with the complaint case, inas-much as the evidence in support thereof was "identical"with that upon which the complaint was based. With re-spect to the determinative challenges the Regional Directoroverruled the challenges to three such ballots and directedthat the remaining six be resolved by record testimony to betaken at the hearing herein.'The complaint, as amended at the hearing, alleges thatRespondent, by its various supervisors and agents, coer-cively interrogated employees concerning the Union andtheir activities therein, threatened its employees that theplant would close if the Union were selected as their collec-tive-bargaining representative, threatened employees withdischarge tfor engaging in union activities, told employeesthat "laNofls" had occurred because of the union activity.instituted previously unannounced piece-rate wage increaseand grievance procedure. and discharged four employeesbecause of their concerted refusal to work overtime, all inviolation of Section 8a)(l ) of the Act. The complaint alsoalleges that, on August 9. Respondent shut down its plantand laid off its employees in violation of Section 8(a)(3) ofthe Act. It is further alleged that. at all times since May 31.the Union has been the duly designated collective-bargain-ing representative of all the employees in the aforedescribedunit, and because of the serious and substantial character ofthe unfair labor practices outlined above, commencing onJune 13. Respondent should be ordered to recognize andbargain with the Union as the collective-bargaining repre-sentative of its employees notwithstanding the Union's lossof the Board-conducted election.Respondent's duly filed answer as amended at the hear-ing denies the commission of any unfair labor practices.All issues were fully litigated at the heanng. All partiesparticipated throughout by counsel and were afforded fullopportunity to present evidence and arguments, and tomake oral argument and to file post-hearing briefs. Briefshave been received from counsel for Respondent and theCharging Party-Petitioner. Notwithstanding that at thehearing I indicated a number of factual and legal questionswith which I had a problem and suggested that all partiesbrief me on those points, I did not receive a brief from thecounsel for the General Counsel, nor did he argue orallyupon the record. Record and briefs, including any oral ar-gument, have been carefully considered.Upon the entire record.6including consideration of briefsand oral arguments, and my observations of the testimonialdemeanor of the numerous witnesses testifying under oath,and upon substantial reliable evidence. I make the follow-ing:I The challengees to be resolved herein are James Holback, Ehjah Wil-liams, and Riley Jamison, who are all alleged discrminatees in the complaintcase: Gloria Williams and Mazie Ott who are alleged by the Petitioner to bestatutory supervisors: and Brenda Valentine whose name had been checkedoff the voting list when she appeared to vote and is also challenged by thePetitioner as not being an employee on the date of the election.I The official transcrpt of these proceedings is replete with errors, most ofwhich are typographical. However. no part moved to correct the transcriptin any respect. AccordinglS. certain corrections hae been noted herein.5 1 52DECISIONS OF NA tIONAL. LABOR RELATIONS BOARI)FININGS 0F FA II. Iltt BItISINESS OF RISPONI)tN IJasta Manufacturing Company, Inc., is. and has been atall times material herein, a South Carolina corporation withan office and place of business located at Branchville, SouthCarolina, where it is engaged in the manufacture of wearingapparel. During the 12-month period preceding the issu-ance of the complaint herein, Respondent shipped from itsBranchville plant finished products valued in excess of$50,000 to points located directly outside the State of SouthCarolina.Accordingly, as alleged in the complaint and admitted inthe answer, I find that Respondent was, and is. an employeras defined in Section 2(2) of the Act. engaged in commerceand in operations affecting commerce as defined in Section2(6) and (7) of the Act.II. litE LABOR OR(iANIZAIIONThe complaint alleges, the answer admits, and I find thatInternational Ladies' Garment Workers' Union, AFL C10,is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.111. tIll UNFAIR l.ABOR PRA'IH(FiSA. Nature o] Respondent s Business.Respondent, at its operation located at Branchville,South Carolina, is engaged in the production of ladies'sportswear under contract with various manufacturers ordistributors to "cut, stitch and trim" the garments it pro-duces. Jasta furnishes only the labor, thread, and machin-ery to produce the garments and at no time does it takeownership of the materials from which the garments areproduced. Respondent has operated the plant involvedherein in this manner since August 1974. Talmadge Knight,president, and apparently the owner or chief stockholder ofRespondent, is also president of Glen Mills ManufacturingCo., located at Saluda, South Carolina, and TammageManufacturing Co., located at McCormick, South Caro-lina; both plants are engaged in similar operations. Accord-ing to the testimony of Knight, he solicits or obtains oral,usually telephonic, contracts from various customers, andhe decides which of the three plants over which he presideswill do the work. At times material herein, Somlar Brothers.for whom Jasta produced garments bearing the label of"Trissi," was apparently its primary customer.Alton Metts was named plant manager at Jasta in Janu-ary 1977, and the supervisory structure under him appearsto be Head Sewing Supervisor Magdaline Smoak, and LineSupervisors Rosa Brown, Jackie Green, and Leila Mc-Cracken. Bill Frazier was supervisor of cutting, and at issuein this case is whether or not he became supervisor of ship-ping in mid-July. All of the above, except Frazier, are al-leged to have participated in aiding Respondent to unlaw-fully defeat the Union and to undermine the Union'smajority status.B. The ULnion ,lctiviv and Respondent's Knowledge ThereofOn approximately May 16, Union Representative EarlFarmer initiated the Union's campaign to organize Respon-dent's employees by covertly meeting with several employ-ees and obtaining from them signed authorization cards.No overt organizational activities appear to have been un-dertaken until June 15. when Farmer handbilled the plantat the close of the shift. Metts, and initially Knight, testifiedthat this event constituted their first knowledge of unionactivities. However, under cross-examination, Knight ad-mitted that he learned of such activity in late May or earlyJune. before June 15, and had contacted labor relationscounsel at that time. Received into evidence were 72 unionauthorization cards executed by employees in the appropri-ate unit, purportedly prior to June 10. These cards had beensolicited primarily by Farmer in home visits to the employ-ees and by several employees who solicited others, generallyin cars on the way to and from work, and at other placesaway from the plant.As indicated above, it was not until June 15, when UnionRepresentative Farmer handbilled the plant at the end ofthe workday, that the campaign was brought into the open.According to Plant Manager Metts, upon observing thisactivity and obtaining a copy of the handbill from one ofhis supervisors, he telephoned Knight at his home in Salu-da, and advised him of the activity. Metts testified thatKnight seemed surprised and asked why, where, and when.7The following day Knight went to the Jasta plant and, interaria. assembled the employees and extemporaneously spoketo them about the union activity.sAmong other things, helet the employees know he was aware of the union activityand did not want a union there. The following day, June 17,Knight again went to Jasta and spoke to the employees, inpart, from a prepared text.C. Alleged Unlluidl Statements by SupervisorsRosa BrownThe earliest alleged unfair labor practices from a timestandpoint occurred on June 13, 2 days prior to the hand-billing by Farmer. On that date machine operator EthelTucker testified that Sewing Supervisor Rosa Brown, whowas related to her as a first cousin, came to her machineand told her that "Mr. Knight said if' the Union was comingin he would lock the door." Tucker replied that it did notmake any difference to her. According to Tucker, shethought Brown's comment was important and made a noteof it, which note she subsequently gave to Union Repre-sentative Farmer. Catherine Risher, who also worked underBrown, testified that, on June 13, Brown came to her ma-chine and while checking her work told her, "You know,Mr. Knight said if the Union comes into the plant, he isgoing to close the plant down." Risher replied to the effectthat Knight could do whatever he chose to do.7 As heretolore noted. I find Knight and other supervisors were aware ofunion activity at the plant prior to this time.8 There is no specific complaint allegation with respect to the June 16meeting52 JASTA MANUF[A(TURINGC COMPANY INC.Employee Evelyn Glover testified that she and RosaBrown were in the plant's restroom at the same time onJune 14, and while there Brown asked her it' she had heardanything about other employees at the plant signing unioncards. Glover testified that her response was that she hadnot heard anything.Shirley Holback, a presser, testified that, on June 15.Brown, who was her first cousin, called her into her(Brown's) section and asked her "what kind of Union areyou all bringing in here." Holback replied that she did notknow. According to Holback. Brown told her. "Mr. Knightsaid if we bring the Union in here, he will close the plant."Lillie Cureton. who is also a presser, testified that, on June15, Brown came to her table and asked if she had heardanything about the mess going around the plant. Curetonreplied in the negative and Brown asked, "You know whatI'm talking about?" Cureton asked. "What?" Brown said,"They are trying to get a union in here." Cureton testifiedthat Brown then told her that Knight had a meeting withthe supervisors and had told them that "he would not letthem in and if he found out who had signed union cardsthat they were going to be discharged."The final complaint allegation with respect to Brown'sconduct is September 8, the day of the election. MamieLuvern Shuler testified that, prior to the time she voted.Brown came to her machine and told her she had bettervote right if she wanted the plant door to stay open. Shulerlaughed.Brown categorically denies talking about the Union withall the foregoing employees, except Shuler. Brown's versionof that incident is that Shuler, and other employees. talkedwith her about the Union on the day of the election, andasked her how she would vote. Brown testified that she toldthem she could take no part whatsoever in the election andthat they should vote as they saw fit.I find the foregoing incidents occurred as set forth by thetestimony of the employee witnesses. In addition to theirtestimonial demeanor, I note that they are current employ-ees of Respondent, although some were on layoff at thetime of the hearing; they had no direct personal interest inthe outcome of the case; and they did not demonstrate anymalice toward Brown or the employer. I am persuaded thatthey did not fabricate out of thin air. their testimony withrespect to Brown's statements to them concerning theUnion and its impact upon their employment as I must dowere I to credit Brown's blanket denials that the Union wasever mentioned in conversation with these employees. ex-cept Shuler.On the other hand, Brown's denials of the aforemen-tioned conduct were not persuasive. Brown approached thewitness stand with a predetermination to deny the specificallegations involving her and to plead failure to recall anyother events involving the Union. For instance, Brown de-nied that Knight. Respondent's president, had compli-mented her by name at the June 16 meeting with the em-ployees. The testimony of other witnesses presentestablished that this did occur. Further. Brown could notrecall Knight having a meeting with the supervisors, hereinhe told them they might have to look for new jobs becauseof Respondent's precarious economic condition. Knight ad-mitted making such statement to the supervisors. Accord-ingly, I am unable to credit Brown.Magdeline SmoakAccording to employee Helen Johnson, SupervisorSmoak came to her machine about June 28, and asked herwhat she thought about the Union at the Hyman plant.9Johnson replied that she had worked at Hyman, but wasnot in the Union. Smoak asked Johnson if the plant closedbecause of the Union. Johnson replied no, that the managerhad said it was bankrupt. Smoak told Johnson she couldnot believe everything a manager says, because they "won'tever tell you the truth."Former employee Burnell Mitchell testified that. aboutAugust 3, Smoak came to her machine and asked her if shewere in the Union. When Mitchell replied in the negative.Smoak asked her to talk with some of the "girls" and try tochange their minds about the Union. Smoak continued bytelling Mitchell that Knight had told the supervisors to lookfor another job because if the Union came in he would closethe plant.About a week before the September 8 election, Smoakapproached Ethel Mae Tucker at Tucker's machine andtold her that "Ola"'0had said "that if the Union didn't stoptheir mess, that she would take her work out."As did Rosa Brown. Smoak denied any conversationwith the above employees concerning the Union. While sheadmitted that Knight had told the supervisors the\ werefree to start looking for other jobs in view of the quality of"Trissi" work they had been producing, she denied relayingthis to any employee. I am pursuaded that Mitchell. John-son, and Tucker testified truthfully. Therefore. I credit theirtestimony.Jackie GreenAccording to Burnell Mitchell. Jackie Green came to hermachine the first part of August and expressed the opinionthat the Union was no good and stated in effect that theUnion was the reason employees were being laid off. Greenasked Mitchell if she were in the Union and, upon receivinga negative response. told Mitchell that was the reason theyhad not "bothered" her.According to Green. Mitchell initiated the conversationby asking Green what Green thought about the Union.Green told Mitchell she had been in the Union and did notcare for it and had promised herself that she would neverjoin another one. Green denied that she asked Mitchell ifshe had joined the Union. or told her that the Union wasthe reason for the layoffs. As heretofore noted, I find Mitch-ell to be a reliable witness and worthy of belief. Green ap-peared to have some difficulty recalling some events andappeared to be evasive in her testimony with respect toothers. I find the conversation occurred as testified byMitchell.9 The Edward Hyman (Company. which was engaged in business similar tothat of Respondent, had occupied the premises now occupied by Respondentfor a number of years. It appears that the Ulnion herein had representedcertain employees of Hman until Hyman ceased doing business at thatlocation in 1972 or 1973.0 "Ola. was identified on the record as Ola Wiggins a qualit) controlinspector for Somlar Brothers who inspected the garments produced by Jastabearing the Trissi label It appears that she was known to the employees asthe "rissi lad "53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Wage IncreaseThe complaint alleges that, on June 13, Respondent insti-tuted a previously unannounced wage increase in an effortto undermine the union campaign. As is customary in theindustry, Respondent produces garments in an assembly-line fashion. Rolls of materials are received by Respondentin its receiving department and the manufacturing processstarts in the cutting department with the spreading and cut-ting of the materials to respective patterns. From there, thematerials go to the stitching or sewing department in whicha number of different operators perform different opera-tions so that the end product is a finished garment. Fromthere, the garment goes to inspection, then pressing, andfinally to shipping where it is shipped to consignees desig-nated by the customer. It appears that all operators in thestitching and pressing department are compensated on apiece rate basis, i.e., 70 cents per dozen for a given opera-tion." The piece rates are based on the peculiar difficulty ofthe style and fabric of the garment. According to the undis-puted testimony of Plant Manager Metts, Metts establishedthe piece rates for each operation and endeavored to engi-neer them so as to enable an employee operating at 100-percent efficiency to earn $20 to $23 in 8 hours, rather than$18.80 required by the minimum wage law then in effect.The initial establishment of piece rates for the variousoperations involving garments of new styles or materials isoften a hit-or-miss judgment by Metts. Metts observes andtimes the various operations on these garments and, wherethe operators are working at 100-percent efficiency, butearning less than $20 for 8 hours, upward adjustments inthe rates are made. Conversely, where the operation is de-termined to be less difficult and such operator is earningmore, downward adjustments are made in an effort to staywithin the projected construction cost per garment. Accord-ing to Knight and Metts, the plant is engineered to operateon a 3-week cycle, i.e., from the initial operation of spread-ing and cutting through the various stitching operations toinspection, pressing, and shipping takes approximately 3weeks. However, orders for which there is no rush may besuspended at any point to make way for rush orders.Testimony adduced at the hearing from the GeneralCounsel's and Respondent's witnesses relate to piece rateincreases granted during June on two different operations.The first is the pressing operation on a blouse, identified byMetts as being style 1703, which was raised from 18 cents to75 cents per dozen. According to Metts, he established the18-cents piece rate for the pressing of this blouse on theassumption that it could be pressed on the sizzle presswhich issues steam throughout the garment, and is muchfaster than handpressing. It is not disputed that, becausethis blouse had long sleeves, a folddown cowl collar andside vents, it could not be pressed on the sizzle press, buthad to be handpressed. Production of the blouse startedabout mid-April and, barring any "lay-asides," would havereached pressing about 3 weeks later. When the blousereached pressing, Metts determined that it had to be hand-pressed and raised the rate to 75 cents per dozen. While it isIl It appears that the employees in the cutting. inspection, and shippingdepartment are paid a flat hourly wage.alleged that this increase occurred on June 13, and at leastone witness, Cureton, testified it was granted after the June15 handbilling, it appears from Respondent's Exhibit 5 thatCureton had received 75 cents per dozen for pressing thisblouse during the week ending May 24.The second operation, the piece rate which is alleged tohave been unlawfully increased, is the waistband setting onpants identified only as "blue-style" pants. According toMetts, the pants here involved were the first the plant hadproduced with a zipper setting and a different style bandthat had to be set with a single-needle stitching all aroundand then multi-needle elastic pleats in the back waistband.About 3 weeks after production on these pants began and itreached the band-setting operation, the operators began tocomplain about the rate which Metts had set at 55 cents,suspecting that it would have to be changed. No changewas made immediately since Metts wanted the operators tobecome familiar with the operation so he could accuratelyadjust the piece rate. After some 200 dozen had been donethe operators were earning only $5 to $6 a day on the 55-cents piece rate. Metts then raised the rate to $2.25 perdozen, which allowed earnings of $20 to $23 per day.The General Counsel has failed to sustain his burden ofproof establishing that the above-discussed piece rate in-creases were granted to undermine the union campaign. Itis clear from the testimony of both the General Counsel'sand Respondent's witnesses that adjustments in the piecerate wage on various operations were a frequent occur-rence. This is particularly true with such rates on unfamiliarstyles or materials. While the amount of these increasesgranted to the relatively few employees engaged in thesetwo appear to be substantial, it is not contended that suchincreases permitted the operators affected to earn in excessof the $20- to $23-per-day wage Respondent endeavored tomaintain for such operation. I am not persuaded by theargument that the fact that the rates were not increasedimmediately upon receiving the first complaints warrantsan inference that the belated adjustment was unlawful. Itstands to reason that a period of training on a new opera-tion in order to allow the employees to become as proficientas possible before adjusting rates is warranted,I find and conclude that the piece rate increases were notgranted to undermine the union campaign.E. Posting of Formalized Grievance ProcedureOn June 23. approximately a week after the Unionbrought its campaign into the open, Plant Manager Mettscaused to be posted on the bulletin boards the followingplant complaint procedure:PLANT COMPLAINT PROCEDUREIt is a natural that problems can often arise on thejob. For this reason, we follow an orderly and simpleprocedure for you to be heard on your complaints. Ifyou have any complaint within two days:I. Discuss your complaint Ist with your immediatesupervisor he or she will get you an answer to yourcomplaint then to the department manager who willget you an answer within 3 days.54 JASTA MANUFACTURING COMPANY. INC.2. If your complaint cannot he resolved to your sat-isfaction by your immediate supervisor take your com-plaint then to the department manager who will getyou an answer within 3 days.3. If your complaint is not resolved to your satisfac-tion by the department manager, then you can put youcomplaint in writing and take it to your plant manager.He will give you a response within 5 days after hereceives it.4. If at anytime you feel it is necessary to skip anyof these steps, you can request a meeting with the plantmanager to discuss your complaint.WE URGE YOU TO USE THIS ORDERLY AND)SIMPLE PROCEDURERespondent contends that the complaint procedureposted on June 23 did not constitute a change in its com-plaint procedure which had been orally announced to theemployees in January by Metts when he became plantmanager, but was merely a formalization of such proce-dure. Metts testified that his reducing the complaint proce-dure to writing and posting it on the bulletin boards at thattime was prompted by the fact that at least one employee.Jamison, seemed to have some question concerning the pro-cedure to follow to complain about work-related problems.As noted above, counsel for the General Counsel did notfile a post-trial brief or argue orally upon the record withrespect to his theory that the posting of this complaint pro-cedure violated the Act. The Charging Party, while filing ahelpful brief, did not address this issue. It appears that thetheory must be that the complaint procedure was estab-lished to undermine the union campaign, in that it grantedsome benefit or had the effect of soliciting grievances, in thealternative, the formalization of these procedures was forthe same purpose.It is well settled that every grant or withholding of bene-fits or solicitation of grievances during a union campaigndoes not constitute a per se violation of Section 8(a)( 1 ) ofthe Act. The General Counsel must affirmatively establishthat such activity by the employer was motivated and in-tended to undermine the union activity. It is not disputedthat in January Metts orally advised the employees thatthey should initiate any complaint with their immediate su-pervisor and, if not resolved, he would consider the com-plaint. There is no evidence that such procedure was notfollowed prior to the posting of the written procedure. Fur-thermore, there is no evidence that the posting of this pro-cedure was intended to, or had the effect of, soliciting com-plaints and clearly there is a lack of any evidence of anexpressed or implied promise to remedy such complaints.At most, the posting of the written complaint procedure,albeit somewhat more detailed, amounted to no more thanreducing to writing and posting a procedure which hadbeen in effect since January. Accordingly. I find and con-clude that the posting of the written plant complaint proce-dure on June 23 does not violate the Act.F. The June 17 Speech hv Talmadge KnightAt the hearing I granted counsel for the General Coun-sel's motion to amend the complaint to allege that on June17. 1977. Respondent's president. Talmadge Knight. "toldthe employees in a speech that the lyman plant. which wasRespondent's predecessor.' closed because of the Unionand that if the employees were not satisfied with Respon-dent. that they should get out of the plant."On the morning of June 17 2 das after Union Repre-sentative Farmer handhilled the plant, Respondent Pres-ident Knight addressed all the employees concerning theUnion and its consequences for the second time. In its brief.Respondent argues that Knight testified that he read wordfor word. without deviation from a prepared text, a cop ofwhich was received into evidence. However. Knight's testi-mony is, at least, evasive as to whether he read exclusivelyfrom the speech. He testified, "I read it mostly." At anotherpoint. he stated. "I tried my best to." Knight admits themeeting lasted 20 to 30 minutes. I am convinced thatKnight dev iated extensively from the prepared text" duringthe meeting and made the statements attributed to him hothe several employee witnesses testifying with respect to themeeting. As might be expected. the testimony of the severalwitnesses varied, some remembering one or more state-ments made and others remembering other statements. Ifind that Knight told the employees. in effect, that if theydid not like working at Jasta the, could look for work else-where and under no circumstances would he let the Unionin because the Union had caused the closing of the Hymanplant. The impact of the foregoing statements is that em-ployees who wanted the Union could leave, because hewould not permit it at Jasta since the Union had caused theclosing of the Hyman plant and would have the same effect12 "Predecessor" as used in this allegation is a misnomer. There is no con-tention that the Hyman Company was a legal predecessor of RespondentThe more accurate term. as relev ant here. would be "the company previouslyleasing the building now occupied by Respondent."13 'The prepared text is:I want to take a few minutes of your time to talk about a mailer ofextreme importance to all of us. On Wednesday, the International La-dies Garment Workers Union's paid organizers passed out some litera-ture at the drive way. I want each of you to clearly understand ourposition in this matter. We do not want a union in this plant. It is ourintention to resist this union's efforts to get into this plant with everlegal means at our disposal. You can absolutely rely on that. I do notbelieve that a union has anything worthwhile or constructive to offerany of us. Today unions are big business and all the union man wants todo is to get some of your money. Unions are not free they can cost youplenty in tunes of dues, finer initiation fees and atressments Man timesunions cause friends to turn against fnends, family members in an-other word a union is a wall between people. We're a small plant and Idon't see how a union could help us solve an) of our problems.It may happen that you are asked to sign a union card. You may bepromised many things in order to get your signature on one of theircards. For example you may he told the union will get you job security.Those of you who worked in this very building for Edward Hyman Co.know that a union can't provide true job security. You remember howthe Hyman Company closed down when they couldn't operate on aneconomical basis and the union couldn't do anything about it Youremember how the plant closed and many people who had paid theirdues for years to the union bosses lost their job--and the union couldnot do anything about it. You know that union does not mean jobsecurity. Before you sign a union card be sure you understand exactlywhat it means. Be sure you understand that you can never tell where aunion card might show up or for what it might he used A union card isa legal document-make sure you understand what you are doing be-fore you sign a union card. We are not asking you to do any favors forus It's sour right to make ysour own mind up--I urge you to get thefacts.What this boils down to is this: Refuse to sign any union authoriza-tion cards and asoid a lot of unnecessary turmoil. DE('ISIONS OF NATIONAL LABOR REI.ATIONS BOARI)at Jasta. Therefore, the above constitutes a clear threat otplant closure for selecting the Union.In my opinion even were it found that Knight read exclu-sively from the prepared text, the message that Respondentcould close the plant with impunity would have been con-veyed to the employees. It is clear from the totality of thefollowing excerpts that Knight threatened the employeeswith the futility of selecting the Union and that the resultswould be plant closure:I want each of you to clearly understand our positionin this matter. We do not want a union in the plant. Itis our intention to resist the union efforts to get intothis plant with every legal means at our disposal. Youcan rely on that ...Those of you who worked in thisvery building for Edward Hyman Co. know that aunion can't provide true job security. You rememberhow the Hyman company closed down when theycouldn't operate on an economical basis and theUnion couldn't do anything about it. You rememberhow the plant closed and many people who had paidtheir dues to the Union bosses lost their jobs and theunion couldn't do anything about it.G. The 8(a)(l) DischargesThe complaint alleges that on June 30, 1977, Respondentdischarged Riley Jamison, Elijah Williams, James Holback,and Joseph Summers because of their concerted refusal towork overtime, which conduct violated Section 8(a)(l) ofthe Act. The relevant facts underlying the discharges andthe reason therefor are not in dispute. These four employeeswere among six or seven (depending upon the supervisorystatus of one individual) employed in the cutting depart-ment. During the afternoon of Friday June 17, shortly afterthe speech delivered to all employees by Knight, and re-ceipt of a telegram from the Union listing 17 employees,including the four alleged discriminatees, as members of theunion organizing committee, Cutting Department Supervi-sor Bill Frazier informed all cutting room employees thatthey would be required'4to work 2 hours per day overtimefrom Monday through Thursday during the 2 interveningweeks before the Fourth of July vacation at which time theplant shut down for a week.'sFrazier also informed themthat they would be required to work the 2 hours' overtimeat the end of their regular shift: i.e., from 4:30 to 6:30 p.m.'lIn the past when employees had been requested to work 2hours' overtime, I hour was worked before the regular shiftbegan and I hour after it ended; i.e., 7 a.m. to 5:30 p.m.'7At this time it appears that at least some of the employeesasked Frazier to talk with Metts about retaining the usualovertime hours; 7:30 a.m. to 5:30 p.m.On Monday, June 20, all cutting room employees (exceptJamison who had been absent on Friday and claimed not tohave received "official" word of the overtime) worked until6:30 p.m., as required. On Tuesday, June 21. all employees', The record is clear that in the past overtime work had been voluntary.1' The record is not clear as to whether other departments of the plantwere also required to work overtime.6 The regular hours of work for the entire plant were 8 a.m. to 4:30 p.m." It appears that, if only I hour overtime were worked. it was generallyworked from 7 to 8 a.m.worked the overtime. On Wednesday, June 22, the four em-ployees here involved and employee Willie Newsome leftthe plant at 5:30 p.m.. after working only I hour overtimewithout notice to any supervisor. On Thursday June 23, allfive employees reported for work at 8 a.m. Upon inquiringas to why they had left early the preceding day, they re-quested to talk with Metts as a group, to try to get him tochange their hours to 7 a.m. to 5:30 p.m. Metts agreed tomeet with them individually. Initially only Newsomeagreed to, and did, meet with Metts individually. ater thesame day. Metts agreed to meet with the remaining fouremployees as a group. During this meeting, the employeesexpressed a preference to work 1 hour overtime before theregular shift, and I hour after, apparently asserting as areason that the plant was cooler in the morning. Metts de-clined, asserting in effect that he needed their work at theend of the shift to meet the production workload.' What-ever the reasons advanced by Metts. the employees refusedto acquiesce and, in unison, told Metts they would "workaccording to our feelings." At this meeting, Metts gave nowarning to the employees of the possible consequences oftheir refusal to work the required overtime. On this dateJamison, Summers. Holback, and Williams again left theplant at 5:30 p.m. without notifying a supervisor. Newsomeworked the required overtime. Also, at some time on Thurs-day, Metts reduced to writing and posted the written workschedule for the cutting department. No overtime was re-quired on Friday.On both Monday and Tuesday. June 27 and 28. all theemployees worked the required overtime. On Wednesday,June 29, at 5:30 p.m., Jamison went to Metts' office andinformed him that he. Williams, Holback, and Summerswere leaving. Metts asked all four to come into his office.Metts explained why he needed their overtime work andthey' told Metts that he was overworking them and thatthey would work according to their feelings. Metts alludedto the fact that they were violating a Federal law, but ap-parently did not explain how. All four employees then leftthe plant.On Thursday morning. June 30, Metts notified each ofthese four employees to report to his office at 4:30 p.m.Once in the office at 4:30. Metts asked the employees iftheir position was that they would work overtime if they feltlike it, and not according to the posted schedule. The replywas in the affirmative. Metts informed them they were dis-charged and Williams requested all wages and vacation paydue them.Upon the foregoing undisputed facts, Respondent arguesthat these employees lost any protection afforded them bythe Act to concertedly refuse to work overtime by engagingin intermittent and recurrent refusals to do so and by at-tempting to establish their own terms and conditions of em-ployment.The Charging Party argues that, notwithstanding the in-termittent and recurrent nature of the refusal to work the" At the hearing Metts asserted that he got better production from theemployees when they worked overtime at the end of the shift. He testifiedthat. when they were scheduled to come to work at 7 a.m., they were fre-quently late and would also lose production b stopping to talk with theother employees when they began reporting fir work between 7:30 and 7:45a.m. However, it is not clear whether he advanced these reasons to theemployees during this meeting.56 JASTA MANUFACTU'RING COMPANY, INC'.assigned overtime, such activity remained protected in viewof the fact that overtime work had traditionally been volun-tary and that Respondent failed to warn the employees thatthey would be discharged or disciplined for continuing torefuse to work sporadically.Before turning to the merits of these contentions, a briefanalysis of applicable case precedents, as I perceive them. isin order. It is well settled that a concerted work stoppage byemployees is protected under Section 7 of the Act unless ithas an improper objective or is conducted in an impropermanner. The Supreme Court in N.L.R.B. v. WashingtonAluminum Compan, Inc.. 370 U.S. 9 (1962). approved theconcept enunciated by the Board, that employees whospontaneously ceased work after reporting to their jobs be-cause of unsatisfactory work conditions in the plant wereentitled to the Act's protection. notwithstanding that thestoppage occurred without advance notice to the employeror prior demand for a change in the offending working con-ditions. It is also well settled that overtime work or an em-ployer's overtime work policy is a condition of employmentwhich employees may concertedly protest under the protec-tion of Section 7 of the Act. John S. Swifr Company, Inc.,124 NLRB 394, 396 (1959), enfd. 277 F.2d 641 (7th Cir.1960). In general, employees protesting conditions of em-ployment by refusing to work must strike, and not engagein repeated work stoppage limited to a portion of the workday or other periods of time; they must assume the status ofstrikers with the concomitant risk of replacement and lossof jobs. John S. Swift Company, Inc., supra. In First )Na-tional Bank of Omaha, 171 NLRB 1145 (1968). enfd. 413F.2d 921 (8th Cir. 1969), the Board made it clear that awork stoppage did not lost its protected status because itwas limited in duration to the overtime hours or was unac-companied by any indication as to what the employees in-tended to do in the future if the existing overtime policieswere maintained.In refining the principles enunciated in the foregoingcases, as relevant here, the Board has held that, where over-time is voluntary, employees do not lose the protection ofthe Act by refusing to volunteer for overtime work, eventhough they withhold their services intermittently. The DowChemical Compai'. 152 NLRB 1150 (1965). In Polytech,Incorporated, 195 NLRB 695, 696 (1972) the Board ana-lyzed the Washington Ahlminum and Omaha cases and con-cluded that they "demonstrated the existence of a presump-tion that a single concerted refusal to work overtime is aprotected strike activity." The Board stated further. that"such presumption should be deemed rebutted when andonly when the evidence demonstrates that the stoppage ispart of a plan or pattern of intermittent action which isinconsistent with a genuine strike or genuine performanceby employees of the work normally expected of them by theemployer."As noted above. the Charging Party contends that theovertime work herein in issue was voluntary or in the alter-native that it had been unilaterally or discriminatorilychanged, and the employees were thereby free to refuse tovolunteer for the overtime work, on an intermittent basis.citing Dow Chemical supra. This contention must be re-jected. Throughout the hearing, the counsel for the GeneralCounsel disavowed any contention that the announcementto the cutting room employees on June 17. that 2-hours-per-day overtime work would be required for the ensuing 2weeks, was unlawfully or discriminatorily motivated. Hesimilarly disavowed any contention that the requirementthat the 2 hours be worked after the end of the regular shift.rather than I hour before and I hour after the regular shift,violated any section of the Act. While it is true that theimplementation of a temporary mandatory overtime policyin the cutting department and the hours of overtime workconstituted a change, or departure from past practice, Re-spondent was not required to defend the implementation ofthese rules in view of the General Counsel's disavowals.Accordingly. I find and conclude that, for all purposes rel-evant here. Respondent legitimately implemented a tempo-rary policy of mandatory overtime, the hours of which wereto be 4:30 to 6:30 p.m. Thus. employees were not free toengage in intermittent and recurrent work stoppages in pro-test thereof. I must also reject the Charging Party's conten-tion that Respondent must give prior warning to employeesthat their continued refusal to work the overtime wouldresult in their discharge. In support of this contention theCharging Party relies upon First National Bankl of Omaha,supra at 1150. and the Administrative Law Judge's analysistherein. of the Board's Decision in Switi, supra; Valley CityFurniture Company, 110 NLRB 1589 (1954); and HonoluluRapid Transit Company, Limited, 110 NLRB 1806 (1954).wherein he observed that the element of warning had beenpresent in those three cases and that the absence of warning"might well have produced a different result." In my' viewthe violation found in Omaha does not turn upon the factthat the respondent did not warn the employees that futurerefusals to work scheduled overtime would result in disci-plinary action, but rather, upon the absence of any affirma-tive evidence that the employees intended to continue torefuse to work scheduled overtime. For there. the five em-ployees had concertedly left their work before completingthe scheduled overtime on September 12. thus engaging in asingle work stoppage which, for all the respondent knew orhad reason to know. on September 13. when it dischargedthem, may have been the totality of their protest of theovertime work.In the case at bar, the employees had clearly demon-strated by their conduct of refusing to work the scheduledovertime on 3 out of 7 days. as well as by their repeatednotice to Plant Manager Metts that they "would work ac-cording to our feelings."'9 that they intended to continue towork the overtime only when the) chose to do so.Finally, the Charging Party argues that the "mere factthat more than one work stoppage has occurred does not, inand of itself. deprive the concerted activity of its protectedstatus." I agree with this observation. However, the casesrelied upon to bring this case within that ambit are inappo-site on the facts. In Robertson Industries, 216 NLRB 361(1975). there was a -day work stoppage by some employ-ees in November protesting overtime policies and, in Feb-ruary. some employees, not necessarily the same ones, tookthe day off to attend a union meeting and discuss otherwork-related.problems. The Board concluded that, on theseA1 There is no contention that the statements made b the emplo)ees thatthe would work according to their feelings" should he construed as mean-ing he) would work unless the) were sick Indeed. under the circumstanceshere, the statement is not susceptible of such construction.57 DECISIONS OF NATIONAL LABOR RELATIONS BOAR[)facts, the two work stoppages did not establish a pattern ofrecurrent and intermittent stoppages. Similarly, in CrenloDivision of Business Equipment, Inc., 215 NLRB 872 (1974).the Board, affirming the Administrative Law Judge, heldunder the circumstances there that a short "in-plant" workstoppage I day, followed by an "in-plant" work stoppagethe following day, in order to force management to meetwith them concerning a work-related dispute, did not estab-lish a pattern of recurrent or intermittent work stoppages.Moreover, in Crenlo, the respondent treated the work stop-pages as "wild cat" strikes and endeavored to select the"ring leaders."Although not urged by the General Counsel or theCharging Party, I have considered the question of whetherPlant Manager Metts tacitly condoned the recurrent andintermittent refusals of these employees to work the re-quired overtime by failing to take action against them onThursday, June 23, when they first defiantly told him they"would work according to our feelings." Bolstering a find-ing of condonation is the fact that nothing further was saidto the employees about leaving the plant before completingthe overtime work on the Thursday after they had toldMetts they would "work according to our feelings." OnWednesday, June 29, they again informed Metts, in effect.that they would work the hours they chose and not thoseposted. and still no action. However, it is well settled thatcondonation can be found and is invocable only wherethere is clear and convincing evidence that the employerhas forgiven the employees' misconduct and an employer-employee relationship is resumed as though no misconducthad occurred. Packers Hide Association, Inc. v. N.L.R.B.,360 F.2d 59 (8th Cir. 1966). Condonation will not be in-ferred from mere silence. Moreover, a proffered condona-tion may be rescinded by the employer at any time prior toacceptance of all the terms thereof, by the employees. Thus,assuming that condonation may be found through Wednes-day, June 29, such condonation was clearly rescinded onJune 30, when Metts again asked the employees if theyintended to work the posted overtime schedule and theyrepeated that they would "work according to our feelings."The complaint specifically alleges that the discharges dis-cussed above violated only Section 8(aXI) of the Act and,in litigating his case, the General Counsel acted wholly onthe assumption that the concerted refusals to work overtimeengaged in by these employees constituted protected con-certed activity. Thus, if the activity here involved is notprotected concerted activity, the Employer may dischargethem for engaging in such activity with impunity. In view ofthe narrow scope of the issue framed by the complaint andits litigation, I find and conclude that Respondent did notviolate the Act by discharging these four employees, andwill recommend that the complaint in that respect be dis-missed.In its brief, the Charging Party argues that, in the event Ifind the concerted activity engaged in by these employeeswas not protected and their discharge for engaging in suchactivity does not violate Section 8(a)( ) of the Act, I shouldfind upon the evidence adduced at the hearing that the dis-charges violated Section 8(a)(3) of the Act in that the mo-tive therefor was to discourage union activity. I agree thatthe evidence establishes a prima facie violation of Section8(a)(3) sufficient to require Respondent to go forward withevidence rebutting the prima iacie case, had Respondentbeen put on notice that he would need to defend. The un-disputed evidence establishes that Respondent first learnedthat these four employees were on the Union's organizingcommittee on June 17, when it received the Union's tele-gram to that effect. Immediately thereafter, on the sameday, Respondent announced and implemented a manda-tory overtime policy the hours of which applied only to thecutting department in which these employees worked andwho constituted a majority of the employees affected. TheGeneral Counsel specifically disavowed that the lawfulnessof the implementation of the overtime policy was in issue.Thus, Respondent was not required to defend or otherwiselitigate the disavowed theory.Further, there is more than a suspicion that the subse-quent termination of these employees was motivated bytheir union activity. The timing of their discharge, in con-junction with the union animus derived from the unfair la-bor practices committed both before, and after, their dis-charge, considered with the nominal impact of their refusalto work only I hour overtime, the last hour overtime thatwas required by the existing overtime rule. would warrantan inference that Respondent seized upon this conduct as apretext to discharge them for their union activity. TheCharging Party argues that Respondent had the opportuni-ty to defend against the prima facie 8(a)(3) violation andfailed to do so. Accordingly, it is argued, a violation shouldbe found. Without belaboring this theory and distinguish-ing the numerous cases cited in support thereof: I concludethat I am precluded from finding an 8(a)(3) violation. Imake this conclusion for the following reasons: () Respon-dent was not put on notice by the complaint that a violationbased upon the union activity of these employees or anyunion activity in this respect was being urged: (2) all evi-dence relating to the Union activities of these employeesand Respondent's motive in discharging them was admittedover objection by Respondent and upon the assertion bythe General Counsel that the evidence was being offered forother relevant purposes unconnected with the reason for thedischarges: (3) Respondent made it clear throughout thehearing that it litigated only the concerted activity allega-tion: (4) no argument or theory advanced by the counsel forthe General Counsel at the hearing indicated that his theoryof the discharges was anything other than as alleged in thecomplaint: and (5) the 8(a)(3) issue was not fully litigated atthe hearing.H. The June 9 Plant ClosingThe complaint alleges, in substance, that on June 9, theday before the scheduled hearing in the representation caseconsolidated herewith, Respondent shut down its plant andlaid off all its employees. Again, the relevant facts sur-rounding the closing of the plant for a -week period onJune 9 are not in dispute.Following the Union's bringing its campaign into theopen on June 15, by handbilling the plant and sending thefirst telegram to the Respondent on June 17, wherein itadvised Respondent of its campaign and named 17 employ-ees as members of its organizing committee, the Union con-tinued to wage an affirmative organizational campaign by58 JASTA MANUFACTURING COMPANY, INC.sending another telegram to Respondent on July 1, namingan additional 10 employees as members of its organizingcommittee. On July 22, the Union filed a Petition for Certi-fication of Representative in the companion Case 11 RC 4392. On July 29, the Union sent a third telegram to Re-spondent adding an additional eight employees to its orga-nizing committee. On August 3, the Regional Director is-sued a notice of hearing in the representation casescheduling a hearing for August 10. On August 9. Respon-dent's President, Knight, went to the Branchville plant andannounced to all employees that the plant would be closedfor a while, and they would be notified when to return towork. The plant remained closed until August 17, exceptfor the cutting department, which resumed work on August15. Knight testified that he made a spontaneous decision toshut down the plant on August 9, when he went there andobserved, "[H]alf of the people waiting on work."Respondent contends that the temporary complete close-down of the plant was mandated by economics in generaland specifically a lack of work orders at that time. In sup-port of this position, Respondent contends and submittedinto evidence financial balance sheets reflecting that, fromthe inception of its operation in August 1974 through April30, 1977, the end of its fiscal year, it suffered a net loss ordeficit in excess of $154,000. Income statements receivedinto evidence reflects that Respondent had a net loss inexcess of $3,000 for the first quarter of the current fiscalyear, May I, through July 21, 1977. Thus, it appears fromthese documents, and Respondent contends, that the Jastaplant had never been a profitable operation. More to thepoint of the immediate causation for the unprecedentedweek-long shutdown, according to Respondent's argument,is the fact that on August 9, it had only about 18,000 unitsin process at that time and there were no pending orders.The significance of this state of affairs, it is argued, is thatthe plant is set up to operate at optimum efficiency with36,000 units in process. According to Plant Manager Metts,the plant is designed to operate, roughly, on a 3-week cycle.I understand this to mean that from the beginning of theconstruction of a garment in the cutting department to itscompletion and shipping takes approximately 3 weeks.Thus, in an optimum situation there would be 36,000 unitsin process at any given time. An exhibit received into evi-dence reflecting the number of units in process each weekbetween March 4 and August 19, 1977, indicates that theoptimum situation was obtained in only 5 weeks. The num-ber of units in process during this period varied from a lowof 18,000 on June 10, to a high of 44,000 units on April 22.It is admitted by Respondent that, until August 9, it haddealt with its fluctuating workload by temporarily laying offsome employees who were apparently chosen for layoff inaccordance with Respondent's needs. Indeed, at the time ofthe August 9 shutdown, 64 of 140 employees were alreadyon layoff. It appears that there may have been a completeI-day shutdown in February.3 Respondent argues thatwhat made the state of its operation on August 9 differentfrom other weeks, in which the number of units in processwas around 20,000, is that, on August 9, it had no expecta-tion in the foreseeable future for additional work. Knightx This of course excludes regularly scheduled vacation shutdown.testified that the first week in August "Trissi," its primarycustomer. telephonically canceled an order for 12.000 unitsa week because of poor quality work. Metts testified thatwhile there were 18,000 units in process at the time of clos-ing it was not economically feasible to drain all work fromthe assembly line, contending that it would be more expen-sive to resume operations from scratch. Knight testified thedecision to resume operations was made after he obtainedan order for 16.000 to 18,000 units from Lucky Lynn inNew York.It is urged by Respondent that the General Counsel ad-duced no direct evidence of unlawful motivation in its plantclosing, but relies entirely upon the timing and the claimedthreat of plant closure made by company officials. Thus. heargues that, in the face of the unrefuted evidence hearing onRespondent's economic plight, no violation may be found.Respondent cites numerous cases in support of the manyelements of fact upon which this conclusional contention isbased. The cases cited by counsel are apposite, in general,to the conclusion he urges. However. each case turns uponits own facts and the inferences warranted therefrom.Counsel asserts there is no "direct" evidence of unlawfulmotivation in this Act of Respondent. However, he doesnot provide assistance to me by speculating on what evi-dence the General Counsel might have adduced whichwould constitute "direct" evidence of unlawful motivation.Indeed, short of admission as to motivation, which admis-sion itself might well be suspect. I know, and can imagine.no direct evidence the General Counsel might have ad-duced at the hearing demonstrating Respondent's motiva-tion. A far more accurate indicator of an actor's motivationmay be derived by an impartial observer of all the sur-rounding circumstances of the act, than by admission of theactor as to his belief of his own motivation. Judge LeonardHand made an astute observation bearing upon the difficul-ties of assessing the motivations of another, in UniversalCamera Corporation. 190 F.2d 429, 431., (2d Cir. 1951),"nothing is more difficult than to disentangle the motives ofanother's conduct-motives frequently unknown even to theactor himself."Frankly, I am not bothered by the lack of "direct" evi-dence bearing upon motivation, assuming there could besuch evidence. Clearly, the undisputed fact that Respon-dent, contrary to the way it had dealt with the problem offewer than optimum units in process in the past, withoutany advance notice to the employees, suddenly announcedits plant closing without explanation as to why or for howlong, insofar as the record reveals, and advised the employ-ees merely "it would let them know" when to return, on theday before the representation case hearing, against thebackground of the unfair labor practices found herein,especially the threats of plant closure and the references tothe former occupant of the premises permanently closingwhile dealing with the same Union, is sufficient to establishaprimaJficie case of unlawful motivation. In the face of thisprima /acie case the burden was upon Respondent to estab-lish by reliable credible evidence that its motivation arosefrom some other fact, generally economics, and specificallylack of orders. Respondent did not go forward with thisburden.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo reiterate, Respondent's defense in a nutshell is thatKnight had a sudden "telephonic" cancellation of orders by"Trissi" during the first week of August which left it withno work other than that in process. This differed from theother periods in which it had substantially below optimumunits in process in that, at those times (and this I must inferfor there is no substantial reliable evidence in supportthereof), it knew of forthcoming orders which would permitit to continue to operate with a reduced force. Our judicialforums, including our quasi judicial forums, before one ofwhich the facts of this case was presented. must presumethat in this adversary system each party will put its bestfoot forward and present to the trier of fact the best evi-dence in its possession, including corroboration of witnesstestimony where such corroboration is possible or in thealternative give satisfactory reasons why such evidence isnot presented.As the General Counsel has established a prima facie caseof unlawful motivation in the plant closing, the burdenshifts to Respondent to go forward with credible evidencethat it was motivated entirely by the small number of unitsin process on August 9, in conjunction with the "Trissi"cancellation, which economically mandated the action thatit took. Respondent's own exhibit reflects that there hadbeen other times at which there were as few, or substan-tially as few, units in process. Admittedly, it did not take, atthose times, the drastic action of total plant closure withlittle or no explanation to its employees, as to the reasonsfor such action or any conjecture as to when and underwhat circumstances the plant would reopen.First, I am not persuaded that Respondent received asudden cancellation of orders by Trissi, 12,000 units perweek, which appears to be Respondent's production capac-ity. As heretofore indicated, Knight's credibility as a wit-ness under oath was seriously impaired by, among otherthings, his testimony concerning his first knowledge of theunion activity." Yet with this already evident impairmentof worthiness of Knight's testimony, Respondent electednot to endeavor to corroborate this testimony by calling the"Trissi" official effectuating the asserted cancellation. Noexplanation was proffered for this failure. While Knight'stestimony in this respect is not contradicted, it is well set-tled that a trier of fact must reject such uncontradicted tes-timony if other facts, including the witnesses' demeanor andpropensity to attempt to deceive the trier of fact in othermaterial respects, are present. Thus, I find that the state ofRespondent's operation on August 9 was no different fromother occasions when it experienced fewer than optimumunits in process.Moreover, even were I to credit the testimony regardingthe cancellation of orders, I would still conclude that Re-spondent's drastic action of plant closure was motivated bya desire to discourage its employees' union activities. Whatmore dramatic action could Respondent take than to closeits plant, essentially without explanation. on the eve of theBoard hearing preliminary to the employees' exercisingtheir right to select a union representative-against a back-ground of threats to close the plant because of the unionactivity and repeated references to the fact that the Hyman21 See fn. 7. supra.plant closed and the Union could do nothing about it. Re-spondent demonstrated to the employees that it could andwould close its plant as it saw fit, and did so with impunity.Accordingly, I find and conclude that Respondent vio-lated Section 8(a)(3) and ( ) of the Act when it closed itsplant on August 9.IV. IE REPRESEN'AIION PRO( 'El)DIN(Turning now to the representation proceeding in CaseI- RC-4392 which must be resolved to the extent possibleby this Decision: The Union's petition was filed on July 22.The Stipulation for Certification upon Consent Electionwas approved by the Regional Director on August 12. Thesecret-ballot election was conducted on September 8. TheRegional Director's Report on Objection and Challengesissued December 21, and reveals that the parties wereserved a tally of ballots on September 8, showing that, ofapproximately 120 eligible voters, 57 cast valid ballots for,and 55 cast challenged ballots against, the Petitioner. Therewere nine challenged ballots and no void ballots. The Peti-tioner filed objections to the election on September 12.In the aforementioned Regional Director's report, whichwas adopted by the Board, the Petitioner's Objections 4, 5,8, 9, 11, and 12, and "other conduct" were overruled anddismissed. Objections 1, 2, 3, 7, and 10 were consolidatedwith the instant unfair labor practice complaint for hearing.In the same report, the Regional Director overruled thechallenges to the ballots of John C. Judy, Dorothy Infinger,and Luc, B. Infinger. However, he directed that their bal-lots not be opened and counted until a determination in thisproceeding was made with respect to the remaining sixchallenges: Elijah Williams. James Holback. Riley' Jamiso,.Gloria Williams. Mazie Ott, and Brendla Valentine.The challenge to the ballots of Williams. Holback, andJamison must be sustained in accordance with the findingherein that the General Counsel has failed to sustain hisburden of proof that their discharges on June 29 violatedthe Act.The ballots of Mazie Ott and Gloria Williams. were chal-lenged by the Union as being supervisors. I shall considerthe relevant evidence presented with respect to the Petition-er's contention as to each of them together. In a sense theyare interrelated. It is undisputed that from November 1976to the first week of June 1977 Gloria Williams was supervi-sor of the shipping department in which four or five em-ployees worked. While Williams acknowledged the title ofsupervisor of shipping, there is little evidence as to what hersupervisory duties were. Brenda Smith, a former supervisorin the pants department, whom I credit, testified that shehad seen Williams in the office signing production sheetsand writing production down at the end of the day. Thefirst week of June, Williams asked Metts to remove herfrom the position because of her "nerves" and personal rea-sons. Williams had previously told Brenda Smith that shewas going to ask to be relieved of her job for those reasons.Counsel for the General Counsel and the Petitioner elicitedtestimony from several witnesses, Patricia Jamison, LuveniaWilliams, and Wilhemia White, that even after June theywere told by their respective supervisors that when they ranout of work in their own departments to go to Gloria Wil-60 JASTA MANUFACTL[RING COMPANY. INCliams' department and find out if she had anything forthem. The testimony in this regard was that Williams wouldshow them what to do and how to bag and tie belts ftorshipping, and that Williams continued to take the count ofproduction and record it in the office.Williams testified that, after she asked to he relieved ofher responsibilities as supervisor of shipping in June. shecontinued to perform the aforementioned tasks only uponrequest of Bill Frazier, who became shipping supervisor. Icredit Williams. and find that after her resignation sheceased to perform any of the statutory indicia of supervi-sory authority and, at most, thereafter was merely a conduitfor directions originating with Frazier. Moreover. it appearsthat most of the work performed in the shipping depart-ment was routine in nature and required little true supervi-sion. Accordingly. the challenge to the ballot of (;lorial Wi/-liams is overruled.The above findings with respect to Williams comportswith the sequence of events leading to the promotion ofMazie Ott to assistant supervisor of cutting. According toMetts, when Gloria Williams "resigned" as supervisor ofshipping, he placed Cutting Room Supervisor Frazier overthat department also and apparently decided to alter thesupervisory structure by naming an assistant supervisor ofcutting. Around June 14, Frazier asked cutter Riley Jami-son if he would take the job. Jamison declined. Shortlythereafter. Metts requested Mazie Ott. who had been a bun-dle girl in the cutting department since the plant opened, totake the position. Ott accepted and around mid-June Mettsannounced to the cutting department that Ott was theassistant supervisor under Frazier. Ott received a raise inpay and ceased punching the timeclock. Ott testified that,after she returned from the Fourth of July vacation, she, asdid Williams. told Metts she wanted to he relieved of hersupervisory duties because it interfered too much with herother work. Metts testified that he then announced to thecutting department that Ott was no longer the assistant su-pervisor. However, Ott's pay increase was not rescindedand she did not resume punching the timeclock. I do notcredit Ott that she resigned her promotion after only 2weeks, or Metts that he made such announcement to thecutting room employees. The employer appears to concedethat, in promoting Ott to assistant supervisor of the cuttingdepartment, it granted to her the same authority as held byFrazier. While there is little probative evidence as to thesupervisory authority exercised by Ott either during the 2-weeks that the employer admits she had the authority, orafter that time, when it is contended the authority was re-scinded at Ott's request. It is well settled that, where super-visory authority has been, as here, expressly granted, thefailure to demonstrate that such authority was exercised isnot controlling. It is the grant of the authority and not theexercise thereof which determines the existence of supervi-sory status. Since I do not credit Ott and Metts that theexpress grant of authority was ever rescinded. I find thatOtt was a statutory supervisor at all relevant times sincemid-June 1977. Accordingly, the challenge to her ballot issustained.The ballot of Brenda Valentine was challenged by theBoard agent conducting the election, initially because hername had already been checked off the voting list by theelection observers when she appeared to vote. Valentinewas also challenged by the Union as not being an employeeof the Employer on the day of the election. The Employerand the Petitioner agree, and substantial record evidencesupports, that Brenda Valentine's name had been mis-takenly and inadvertently checked off the voting list whenBrenda's mother, also an employee, had voted earlier dur-ing the voting session. It is clear that Brenda Valentinevoted only once.I he Union's challenge to her ballot based on her lack ofemployee status has merit. The uncontradicted evidence.based on testimony and Respondent's payroll records.shows that Brenda Valentine worked two 8-hour shifts onJuly 14 and 15. 1977. She was not again in the plant untilSeptember 8, when she appeared to vote. The Union's elec-tion observer. Catherine Risher, testified that, when theBoard agent in charge of the election asked Valentine if shewere employed at Jasta, Valentine replied that she was"going to school." The Employer contends that. since itspayroll records do not show a termination date for Valen-tine, she should he viewed as other employees who were onlayoff at the time, with a reasonable expectancy of recall.There is a total absense of evidence in this record as towhat, if anything. Valentine might have been told by hersupervisor on her last day of work with respect to her futureemployment status. Thus, it is not shown whether she waslaid off, discharged, quit. or simply did not go back to work.The best evidence before me shows that she had abandonedan, claim for continued employment or recall and had re-turned to school and was, in any event, not available forrecall. Accordingly, the challenge to the ballot of BrendaValentine is sustained.As a result of the foregoing findings, with respect to thesix challenged ballots before me and the findings of theRegional Director's report with respect to the three chal-lenges he overruled, the challenges to the ballots of ElijahWilliams, James Holhack, Rile, Jamison, Mazie Ottr, andBrenda Valentine are sustained. The challenge to the ballotof Gloria Williams is overruled. The ballot of Gloria Wil-iamns, along with the ballots of John C. JudaS, Dorothy Infin-ger, and Lucy' B. Infinger shall be opened and counted anda revised tally of ballots prepared and served on the parties.In the event the revised tally of ballots reveals that theUnion received a majority of the valid votes cast, a certifi-cation of representative shall issue.In the event the revised tally of ballots shall show thatthe Union did not receive a majority of the valid ballotscast, a consideration of the Union's objections is the nextrelevant step.?:The Petitioner's objections to the election consolidatedherewith for hearing, to wit: Objections I. 2, 3. 6, 7, and 10,alleging, seriatim, unlawful grant of wage increase: imple-mentation of a grievance procedure and solicitation ofgrievances: unlawful interrogation: threat of plant closurebecause of union activity: threat that work would be re-moved from the plant because of union activity: and tem-porarily closing the plant and laying off its employees inorder to discourage union activity, are sustained in part,n As heretofore indicated, the Employer's objections were dismissed intheir entirety by the Regional Director and the dismissal was sustained bythe Board.61 DECISIONS OF NATIONAL ILABOR REI.ATIONS BOARDand overruled and dismissed in part. My findings and con-clusions with respect to the occurrence of these alleged acts.and whether or not unlawful, have been set forth above inthe section of this Decision entitled "The Alleged UnfairLabor Practices." However. only that conduct occurring be-tween the dates of the filing of the petition. July 22, and theelection, September 8. may be considered in determiningwhether the election should be set aside.First, dealing with the objections which have not beensustained. Objections I and 2. I have herefore found thatthe piece rate wage increases granted to certain employeesin pressing and sewing in June did not violate the Act. Ihave also found that the posting of a formalized grievanceprocedure on June 23 did not violate the Act and specifi-cally does not constitute a solicitation of grievances. Noother evidence was presented relating to these objections.Not only did Respondent not violate the Act in these re-spects. it is clear that these events occurred outside the so-called critical period and could not be considered as objec-tionable conduct. Accordingly, Objections I and 2 are over-ruled and dismissed.I have found above that between the dates of July 22 andSeptember 8 Respondent, by its supervisors, violated theAct by acts of interrogation: threats of plant closure be-cause of union activity; threats that work would be re-moved from the plant because of the union activity, andthat Respondent closed its plant and laid off its employeesin order to discourage union activity. These findings aresufficient to sustain the Petitioner's Objections 3, 6, 7, and10.I conclude that the September 8 election must he setaside based on the Petitioner's meritorious Objections 3. 6,7 and 10, as found above. Such conduct inherently inter-feres with, restrains, and coerces employees in the exerciseof their Section 7 rights to select the collective-bargainingrepresentative of their choice. Accordingly, in the event theaforementioned revised tally of ballots shall reveal that thePetitioner did not receive a majority of the valid ballotscast, the September 8, 1977, election shall be set aside.However, I shall not recommend that a second election bedirected but, rather, that the petition in Case II RC-4392be dismissed, and, in accordance with my findings and con-clusions set forth below in the succeeding section of thisDecision, that Respondent be ordered to bargain in goodfaith with the Union, notwithstanding its loss of the elec-tion.V. THE GiENERAL COUNSI.'S RQt.UES' FOR A BAR(iAINING)RDI)F RThe complaint alleges that the acts of Respondent al-leged therein, "are so serious and substantial in characterand effect as to warrant a remedial order requiring Respon-dent to recognize and bargain with the Union, upon re-quest, concerning any term or condition of employment, orchange thereof, from the date of June 13, 1977, when Re-spondent embarked upon its unlawful course of conduct."While the counsel for the General Counsel did not file abrief with me, it is clear that the complaint allegations andrequest for a bargaining order are predicated upon the Su-preme Court's decision in N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969). In substance, he contends thatwhether or not the Union is tfound to have won the elec-tion. a bargaining order should issue based on the fact thatthe Employer's preelection conduct was "outrageous" and"pervasive" so that a bargaining order is the only effectiveremedy for such unfair labor practices or that the Employ-er's conduct was marked by less pervasive unfair laborpractices, which have a tendency to undermine majoritystrength and impede the election processes.Relevant, if not indeed fundamental, to the issuance of ofa Gissel order must be a finding that the Union, at sometime relevant hereto, represented a majority of the employ-ees in the heretofore described appropriate unit. (See n. 3.supra.) The General Counsel contends that on June 10,and/or thereafter. the Union represented a majority of theemployees in the appropriate unit as demonstrated by theauthorization cards voluntarily and without coercion signedby a majority of the employees in the appropriate unit. Insupport of this contention, the General Counsel introducedinto evidence an employer payroll record for the payrollperiod ending June 10 which, with conditional stipulationshereinafter discussed, was stipulated to reflect accuratelythe employees in the appropriate unit on that date. TheGeneral Counsel also authenticated and introduced intoevidence membership authorization cards signed by 72 em-ployees allegedly in the unit and bearing signature dates onor before June 10.The payroll list ending June 10 introduced by the Gen-eral Counsel reveals that 137 employees were employed inthe unit on that date. These include the names of Mazie Ottand Gloria Williams who the Charging Party contendsshould he stricken because of their alleged supervisory sta-tus. As found above, Gloria Williams resigned her supervi-sory position the first week in June and, on June 10, was arank-and-file employee in the unit. The best evidence be-fore me indicates that Mazie Ott was promoted to a super-visory position after June 14, when Riley Jamison was of-fered and declined the position. Accordingly, on June 10,Mazie Ott also was a unit employee. Thus, both were unitemployees on June 10. Of the 72 authorization cards re-ceived into evidence, two, Jean Lincoln and Vertha Mack,do not appear on the appropriate payroll list. Apparentlyboth the Employer and the Petitioner agree that Jean Lin-coln should not be on the list. Accordingly, her card is notcounted. leaving a total of 71 cards. The Employer con-tends that the card of Vertha Mack should not be countedsince her name does not appear on the "relevant employeelist." The Petitioner argues that Mack's name appears onall other payroll lists from June 3. through July 15, and alsoappears on the Excelsior list: in the absence of some expla-nation which could come only from the Employer, it shouldbe presumed that the omission of her name was inadver-tent. I agree, and accordingly will add the name of VerthaMack to the June 10 list. Thus, there are 138 names now onthe list.Of the 71 cards4now under consideration, the Employerspecifically challenges the validity of 12 cards. The cards of25 My conclusions herein, with regard to the challenged ballots. leave indoubt the outcome of the election.2' The General Counsel also introduced eight cards signed by employeesafter June 10. In view of my determination with respect to the 71 signedprior thereto, there is no need to consider those cards purportedly signedafter June 10.62 JASTA MANUFACTURING COMPANY. INC.Emma Mae Thorton, Carrie Belle DeLee. and BarbaraAnn Lary are challenged solely on the grounds that thedate appearing on the card is in a different color ink fromthe writing on the remainder of the card. Respondent con-cedes the authenticity of the signatures on these cards butcontends, as he does with five other cards, that the GeneralCounsel has not established the dates on which the cardswere'signed or that they were signed prior to June 10. It isurged that the card signers' explanations for the date beingin different color ink, that they must have run out of ink inone pen, is patently incredible. Accordingly, it is argued,the cards must be disregarded. I disagree. The critical ques-tion here is not whether the card signers designated theUnion as their collective-bargaining representative on thedate indicated on the card, but whether the designation hadbeen made at some time relevant to he Union's majoritystatus on June 10; i.e., prior to that date. While the differentcolor ink used on the cards does not, in my opinion, cast avalid doubt as to the dates on which they were signed, otherevidence establishes that they were signed prior to June 10.Union Representative Earl Farmer testified that, during thecampaign, card solicitors and others turned in the signedauthorization cards to him at which time he wrote on theback of each card the initials of the person giving him thecard, the date on which he received the card or the date itwas signed, and then his own initials. Each of these cardsbears such writings indicating receipt thereof by Farmerprior to June 10. Accordingly, I shall count these threecards.The cards signed by Zula Mae Forest and Patricia Jami-son are attacked by the contention that the dates writtenthereon appear to have been altered and, as to Jamison, thefact that there appeared at the bottom of the card a writing."5-31-77," which Jamison testified she had not placedthere. I am persuaded that the cards were signed on May 2,1977, and May 31, 1977, respectively, notwithstanding Re-spondent's argument. Moreover, Farmer's writing on theback of these cards indicates receipt by him prior to June10. Accordingly, I shall count these two cards.Respondent concedes that the signature of Florese J. Pel-zer has been authenticated by a witness to the signing, butargues that the date on which it was signed has not beenestablished. The date shown on the card is May 24. 1977.and there is nothing to suggest that the date shown is notthe date on which the card was signed. Accordingly, thiscard is counted.Respondent attacks the card of Patricia Ann Hankersonon the ground that a witness who saw Hankerson sign thecard testified that it was signed on May 27. rather than May28, 1977, as indicated on the card. There is no merit to thiscontention and I shall count the card.The fact that Louetta Glover did not herself date thecard she signed, and testified that she signed the card onMay 24, 1977, the date placed on the card by someone else.while holding the card in her hand, does not invalidate thecard. While it is true, as argued by Respondent. that anundated authorization card will not be counted to establisha union's "showing of interest" to support a petition, it iswell settled that even an undated authorization card may becounted to establish a union's majority' status in an 8(a)(5)proceeding, providing it is established that the card wassigned at a time relevant to the majority status. As with allthe other cards which Respondent contends should not becounted because of a question concerning the date onwhich it was signed, the date and initials placed on the backof the card by Farmer are sufficient to persuade me that thecards were signed prior to June 10. Accordingly, this card iscounted.Ethel Tucker testified that she signed and dated her cardin the appropriate places, but did not know who had writ-ten her name in the space labeled "Dept." Such additionalwriting on the card, particularly in the absence of any evi-dence of intended forgery, does not invalidate the card. It iscounted.Similarly. the fact that Dora Bell Lary signed her card ina different color ink from the remainder of the card doesnot invalidate the card in view of her testimony that she didsign it. I shall count this card.Dora Bell Lary's testimony that she witnessed Mary JuliaBrown sign and date an authorization card properly au-thenticated it, notwithstanding that Lary could not explainwhy the signature was in blue ink and the remainder inblack ink. I shall count this card.The card signed by Eunice V. Mack is not invalidatedbecause the solicitor did not read or explain the card to heralthough she testified that she could not read very well, andthe solicitor, her sister, filled out the card for her. except forthe signature. It is clear from Mack's testimony that sheknew the purpose of the card and, indeed, it was not estab-lished that Mack did not herself read the card. I shall countthis card.At this point, I note that all the language on all the cardsreceived into evidence constitute clear and unequivocal des-ignations of the Union as the collective-bargaining repre-sentative of the employees. Respondent does not contendotherwise.I conclude that the General Counsel adduced 71 validauthorization cards signed by employees employed by Re-spondent in the stipulated appropriate unit on June 10. TheGeneral Counsel also adduced eight additional cards signedby such employees after June 10. As already noted, theparties stipulated, with conditions discussed above, to a listof employees on Respondent's payroll as of June 10. Thelist contained 137 names. For the reasons set forth above, Ihave added the name of Vertha Mack to the list. Accord-ingly, it appears there were 138 people in the unit on June10: 71 cards represent a majority of such individuals. Itfollows that, as of that date, the Union herein became thecollective-bargianing representative of such employees.Conclusions With Regard to the Bargaining OrderThe General Counsel and the Charging Party contendthat a Gissel order is warranted in this case because theEmployer's unlawful conduct was so substantial and seri-ous, or outrageous and pervasive. that a bargaining order isthe only available effective remedy for such unfair laborpractices. Respondent argues that, even assuming all theunfair labor practices alleged in the complaint are found. abargaining order would not be an appropriate remedy un-der the standard for determining the propriety of such rem-edy established by the Supreme Court in Gissel. In support63 DECISIONS OF NATIONAL I.ABOR REI.ATIONS BOARDof this argument, Respondent points out that most of thealleged acts of unlawful interrogation and threats occurredsome 3 months before the election and involved only oneemployee on each occasion.Much has been written concerning the extent of, and cir-cumstances surrounding, unfair labor practices which canbe remedied only by a bargaining order. Suffice it here tosay that each case turns upon its own facts. The Board hasnever indicated that any given number or kinds of unfairlabor practices were sufficient to issue mechanistically abargaining order. However, one clear standard has beenuniformly applied. Where, as here, the union has estab-lished through authenticated authorization cards that, atsome point relevant in time, a majority of the employees inthe unit had designated it as their collective-bargaining rep-resentative, but subsequently lost a Board-conducted elec-tion, the evidence must establish not only that the unfairlabor practices tended to undermine the union's majoritystatus, but must also establish that the conventional cease-and-desist and make-whole remedies would not eradicatethe effects of the unfair labor practices, so that the employ-ees could freely exercise their right to select a representativein a second Board-conducted election.I find that, in the instant case, Respondent's unfair laborpractices found above, occurring between June 13 and Sep-tember 8, are so substantial and serious in nature to at leasthave a tendency to undermine the Union's already acquiredmajority status. It is true, as argued by Respondent, that allinstances of interrogation, threats to close the plant, threatsto discharge, threats that a customer would take its workout of the plant. solicitation of an employee to persuadeother employees to change their minds about the Unionand telling an employee that the layoff was because of theunion activity, attributed to Supervisors Brown, Smoak.and Green, were directed to only one employee on eachoccasion. However, the speech made by Knight on June 17.wherein he clearly conveyed the message to all the employ-ees that, like the former occupant of the building Respon-dent occupied, the selection of the Union would bringabout the closing of the plant, followed by the closing of theplant on August 9, the day before a scheduled representa-tion case hearing, affected all employees. Thus, Respon-dent's contention that its unfair labor practices were iso-lated and remote to the time of the election must berejected. I find, indeed, that the totality of such conduct isso pervasive and outrageous that a bargaining order shouldissue. It is highly unlikely that the effects of the unfair laborpractices, particularly the unprecedented closing of theplant, the day before the representation case hearing, with-out any advance notice and little or no explanation for thesudden closing or plans for resumption of operations, canbe eradicated by the usual cease-and-desist and make-whole order. The Board has held, in cases too numerous tocite, that mere threats of plant closure and resulting loss ofjobs because of selection of a collective-bargaining repre-sentative could not be remedied by a cease-and-desist or-der, and where the Union's majority status has been estab-lished, only a bargaining order could effectively remedy theunfair labor practices. In the instant case. the threats ofplant closure were made not only to some individual em-ployees, but also to all employees by Respondent's highestranking officer. As if that were not enough, they were givena taste of what the Employer could do by the temporaryclosing of the plant on August 9. The effects of such con-duct upon the employees cannot be remedied by other thanan order that Respondent bargain in good faith with theduly designated collective-bargaining representative.I have heretofore found that the Union represented amajority of the employees in the bargaining unit on June10, and that Respondent's unfair labor practices beginningon June 13 undermined that status so that the results of theSeptember 8 election remain in doubt and that the impactof the same unfair labor practices has a tendency, if not acertainty. to prevent the employees from freely expressingtheir desires in a second election. Accordingly. I shall rec-ommend that a bargaining order issue effective June 13,1977. the date the unfair labor practice campaign com-menced.Vt. IHF IFFFF( 1S OF FIlE UNFAIR LABO()R PRA(II(ETS UPONCOMMFR('EThe activities of Respondent set forth above in connec-tion with its business as set forth in section 1. above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead todisputes obstructing the free flow of commerce.CON('IUSI(NS ()F LAwI. Jurisdiction by the Board is properly asserted in thisproceeding.2. All production and maintenance employees, servicepeople, custodians and regular part-time employees em-ployed at the Employer's Branchville, South Carolina,plant. excluding all office clerical employees, professionalemployees. guards and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.3. At all times since June 10, 1977, the Union has been,and is, the duly designated representative of the employeesin the unit described above within the meaning of Section9(a) of the Act.4. Since June 13. 1977, and at all times thereafter, Re-spondent has failed and refused to recognize and bargaincollectively with the Union regarding wages, hours, andworking conditions of its employees in the unit set forthabove.5. By coercively interrogating its employees concerningtheir union activities and the union activities of other em-ployees, threatening its employees that it would close itsplant if they selected the Union as their collective-bargain-ing representative, threatening its employees that customershad threatened to take business away from the plant be-cause of the union activity. telling its employees that layoffswere caused by their union activity, and soliciting its em-ployees to persuade other employees to change their mindsabout the Union. Respondent has violated Section 8(a)(l)of the Act.6. By closing down its plant for a -week period begin-ning August 9, 1977, and laying off all its employees. Re-spondent ha; violated Section 8(a)(3) and (I) of the Act.64 JASTA MAN'FACTURING COMPANY. INC .7. Respondent has not been shown to have violated Sec-tion 8(a)(l1) and (3) of the Act in certain particulars spelledout in the Decision above.Ti RI MiI)\Having found that Respondent has committed acts inviolation of Section 8(a)( 1) and (3) of the Act. it should beordered to cease and desist therefrom and from any otherunlawful activity and to take certain affirmative actions de-signed to effectuate the purposes of the Act. The GeneralCounsel and the Charging Party appear to contend that.whether or not the Union prevails in the representationcase, a bargaining order should issue. I find merit and prec-edent" for this contention.The serious nature of Respondent's untair labor practicesfound herein suggest that it has adopted a philosoph ofrejection of the good-faith collective-hargaining principle. Itis these same unfair labor practices which, at this point.cause the outcome of the September 8 1977. Board-con-ducted election to be in doubt. As noted aboe., both Re-spondent and the Union filed objections to the electionwhen, as now, the outcome was in doubt. The RegionalDirector dismissed in o'o Respondent's objections. whichdecision was sustained by the Board upon Respondent'sexceptions thereto. The nature of Respondent's unfair laborpractices demonstrating its unlawful opposition itowardunion representation for its employees persuades me that itis highly unlikely that Respondent will, in the event a certi-fication of representative issues, bargain in good faith withthe Union pursuant thereto, without testing the validity ofthe certification, as is right, in an appropriate circuit courtof appeals. Normally, when a certification of representativeissues the Board waits to determine whether the emploerwill bargain in good faith with the Union. If it does not doso, the union must file a new charge alleging a violation ofSection 8(a)(5) and this time-consuming process starts allover again. Thus. in many cases an additional I to 3 yearselapse before Respondent has to comply with the law.Accordingly, whether or not the Union wins the election.a bargaining order should issue at this time. All issues thatwould ultimately be presented in a refusal-to-bargain casein which the certification is tested are presently ripe fordecision. Inasmuch as all matters which could be raised byRespondent in such proceeding have been litigated herein.Respondent could not possibly be prejudiced by the issu-ance of a bargaining order at this stage of the case.In addition to posting the usual informational notice toemployees, Respondent should be further ordered to makewhole all its employees who were laid off on August 9 forany losses they' may have sustained as a result of the layoff.with interest thereon to be computed in the manner pre-scribed in F W. Woolworth Company. 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).-6Upon the foregoing findings of fact. conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act I issue the following:"2 Pope Maiienanie Corporation. 228 NI.RB 326 (19771.6"See, generally. Iis Plumbing & Heating (Co. 138 NlRB 716 11962)ORDER2'The Respondent. Jasta Manufacturing Company, Inc..Branchville. South Carolina. its officers. agents. successors,and assigns. shall:I. (ease and desist from:(a) Coercively interrogating its employees concerningtheir union activities and the union activities of other em-ploN ees.(h) Threatening its employees that it would close itsplant if the Union were selected as their collective-bargain-inlg representative.Ic) Threatening its employees that it would dischargethem because of their union activities.(d) Threatening its employees that customers would taketheir business awa, from the plant because of the unionactiv6it.(e) Telling its employees that other employees had beenlaid off because of the union activity at the plant.(1) Soliciting employees to persuade other employees tochange their minds about the Union.(g) Temporarily closing down its plant and laying off itsemploxees because of their union activities.(h) Failing and refusing to recognize and bargain withthe International Ladies' Garment Workers' Union. AFI.C10. as the collective-bargaining representative of all theemployees in the unit consisting of all production andmaintenance employees. service people. custodians andregular part-time employees employed at the Employer'sBranchville. South Carolina, plant, excluding all office cleri-cal employees, professional employees, guards and supervi-sors as defined in the Act.(i) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights guaranteedin Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Upon request. recognize and bargain collectivelywith the International Ladies' Garment Workers Union.AFL CIO, as the exclusive bargaining representative in theappropriate unit described above.(b) Make whole all its employees for any losses they sus-tained as a result of their layoff when Respondent closed itsplant on August 9. 1977, by payment to each of them thesum of money they would have earned during such layoff,less each employees' net earnings during this period. withinterest thereon, to be computed in the manner set forth inthe section of this Decision entitled "The Remedy."(c) Post at its office and place of business copies of theattached notice marked "Appendix."2Copies of said no-tice, on forms provided by the Regional Director for Re-2" In the event no exceptions are filed. as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102,48of the Rules and Regulations. he adopted bh the Board and become itsfindings, conclusions. and Order, and all obhections thereto shall be deemedwaived for all purposes2l In the event that this Order is enforced by a Judgment of a nitedSlates (Colurt of Appeals, the swords in the notice reading "Posted hy Order ofthe National .lhabor Relations Board" shall read "Posted Pursuant to a Judg-ment of the UInited States ('ourt of Appeals Enforcing an Order o the Na-tional labor Relations Board"65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgion I1. shall be posted immediately upon receipt thereof.and be maintained by Respondent fr 60 consecutive daysthereafter, in conspicuous places. including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by other material.(d) Notify the Regional Director for Region II, in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.The complaint insofar as it alleges violations not foundabove to have occurred is dismissed.Disposition of the Representation CaseDisposition of Representation Case I I -RC 4392 shall bein accordance with the findings made above, as follows:The Regional Director for Region II shall cause thechallenged ballots of the four voters whose challenges havebeen overruled herein and in the Regional Director's reportto be opened and counted and a revised tally of ballotsprepared and served on the parties.In the event the revised tally of ballots shall disclose thatthe Union received a majority of the valid votes cast, theBoard shall issue a Certification of Representative.In the event the revised tally of ballots shall disclose thatthe Union did not receive a majority of the valid ballotscast, the petition in said case shall he dismissed since noquestion concerning representation exists in view of myfindings above that the Union is the duly designated collec-tive-bargaining representative of the employees in the ap-propriate unit.66